Citation Nr: 1142307	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intervertebral disc disease, lumbar spine.

2.  Entitlement to service connection for chondromalacia, left knee.

3.  Entitlement to service connection for chondromalacia, right knee.

4.  Entitlement to service connection for a left hip condition.  

5.  Entitlement to service connection for a right hip condition.  

6.  Entitlement to service connection for peroneal tendonitis, left ankle.

7.  Entitlement to service connection for posterior tibial tendonitis, left ankle.  

8.  Entitlement to service connection for posterior tibial tendonitis, right ankle.  



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's Notice of Disagreement with that decision was received at the RO in November 2009.  The RO issued a Statement of the Case (SOC) in July 2010.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in August 2010.  

The Veteran was initially scheduled to testify at a video conference at the RO before a Veterans Law Judge at the Board in October 2011, but he subsequently canceled that request.  


FINDINGS OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal as to the issues of entitlement to service connection for intervertebral disc disease, lumbar spine; entitlement to service connection for chondromalacia, left knee; entitlement to service connection for chondromalacia, right knee; entitlement to service connection for a left hip condition; entitlement to service connection for a right hip condition; entitlement to service connection for peroneal tendonitis, left ankle; entitlement to service connection for posterior tibial tendonitis, left ankle; and, entitlement to service connection for posterior tibial tendonitis, right ankle.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of entitlement to service connection for intervertebral disc disease, lumbar spine; entitlement to service connection for chondromalacia, left knee; entitlement to service connection for chondromalacia, right knee; entitlement to service connection for a left hip condition; entitlement to service connection for a right hip condition; entitlement to service connection for peroneal tendonitis, left ankle; entitlement to service connection for posterior tibial tendonitis, left ankle; and, entitlement to service connection for posterior tibial tendonitis, right ankle.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant and his representative in October 2011 requesting to withdraw his appeal.  The issues in appellate status and before the Board at that time were entitlement to service connection for intervertebral disc disease, lumbar spine; entitlement to service connection for chondromalacia, left knee; entitlement to service connection for chondromalacia, right knee; entitlement to service connection for a left hip condition; entitlement to service connection for a right hip condition; entitlement to service connection for peroneal tendonitis, left ankle; entitlement to service connection for posterior tibial tendonitis, left ankle; and, entitlement to service connection for posterior tibial tendonitis, right ankle.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


